IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-21-00276-CR

                           EX PARTE STEVEN ROLAN



                           From the 249th District Court
                              Johnson County, Texas
                          Trial Court No. DC-F201900770


                           MEMORANDUM OPINION

       Steven Rolan filed a pre-trial “Application for Writ of Habeas Corpus under

Article 11.40 of Texas Code of Criminal Procedure” in the trial court on June 17, 2021,

seeking to be discharged from confinement. Because the trial court did not err in denying

Rolan’s writ application, we affirm.

BACKGROUND

       Rolan was arrested in this case on July 18, 2019, and bail was set at $125,000.00.

One month later, Rolan was indicted on three counts of indecency with a child by sexual

contact. In its order denying Rolan’s application for writ of habeas corpus, the trial court

stated that Rolan was claiming relief under articles 7.08 and 7.09 of the Texas Code of

Criminal Procedure because Rolan’s pretrial incarceration had exceeded one year from

the date of his initial arrest. The record supports the trial court’s statement. After
reviewing the application and the court’s file, the trial court found that Rolan was not

entitled to relief and denied the writ application without a hearing on October 6, 2021.

DISCUSSION

       On appeal, Rolan argues in his sole issue that the trial court erred in denying relief

under articles 7.03, 7.08, and 7.09 of the Texas Code of Criminal Procedure. As an

applicant for a writ of habeas corpus, Rolan has the burden to establish his entitlement to

relief by a preponderance of the evidence. See Kniatt v. State, 206 S.W.3d 657, 664 (Tex.

Crim. App. 2006); Ex parte Jarreau, 623 S.W.3d 468, 471 (Tex. App.—San Antonio 2020,

pet. ref’d). We generally review the trial court's ruling on a pretrial application for a writ

of habeas corpus for an abuse of discretion. See Kniatt, 206 S.W.3d at 664; Jarreau, 623

S.W.3d at 472. However, when, as here, the resolution of the ultimate issue turns on the

application of purely legal standards, we review the trial court's ruling de novo. Ex parte

Martin, 6 S.W.3d 524, 526 (Tex. Crim. App. 1999); Jarreau, 623 S.W.3d at 472.

       Chapter 7 of the Code of Criminal Procedure outlines the procedures taken before

a magistrate to prevent offenses. See TEX. CODE CRIM. PROC. ch. 7. Article 7.01 provides

that whenever a magistrate is informed that an offense is about to be committed, the

magistrate shall immediately issue a warrant for the arrest of the accused and the accused

shall be brought before the magistrate. TEX. CODE CRIM. PROC art. 7.01.

       Article 7.03 of the Texas Code of Criminal Procedure provides:

       When the accused has been brought before the magistrate, he shall hear
       proof as to the accusation, and if he be satisfied that there is just reason to
       apprehend that the offense was intended to be committed, or that the
       threat was seriously made, he shall make an order that the accused enter
       into bond in such sum as he may in his discretion require, conditioned that
       he will not commit such offense, and that he will keep the peace toward
       the person threatened or about to be injured, and toward all others named
Ex parte Rolan                                                                           Page 2
       in the bond for any period of time, not to exceed one year from the date
       of the bond. The magistrate shall admonish the accused that if the accused
       violates a condition of the bond, the court, in addition to ordering forfeiture
       of the bond, may punish the accused for contempt under Section 21.002(c),
       Government Code.

TEX. CODE CRIM. PROC. art. 7.03 (emphasis added).

       Articles 7.08 and 7.09 are relevant when a person brought before the magistrate

under Chapter 7, again, regarding the prevention of offenses, does not give a bond.

Article 7.08 provides, “If the defendant fail to give bond, he shall be committed to jail for

one year from the date of the first order requiring such bond.” TEX. CODE CRIM. PROC art.

7.08. Article 7.09 provides, “A defendant committed for failing to give bond shall be

discharged by the officer having him in custody, upon giving the required bond, or at the

expiration of the time for which he has been committed.” TEX. CODE CRIM. PROC art. 7.09.

       Because the offenses, if any, have already occurred, in fact he has already been

indicted for the alleged offenses, articles 7.03, 7.08, and 7.09 are not applicable in this

proceeding. Accordingly, the trial court did not err in denying Rolan’s application for

writ of habeas corpus, and Rolan’s sole issue is overruled.

CONCLUSION

       Having overruled Rolan’s sole issue on appeal, we affirm the trial court’s First

Amended Order, signed on October 6, 2021, which denies Rolan’s Application for Writ

of Habeas Corpus.



                                          TOM GRAY
                                          Chief Justice




Ex parte Rolan                                                                           Page 3
Before Chief Justice Gray,
       Justice Johnson, and
       Justice Smith
Affirmed
Opinion delivered and filed February 16, 2022
Do not publish
[OT06]




Ex parte Rolan                                  Page 4